IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00366-CR

AARON LEE BROTHERTON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2015-1172-C2


                                      ORDER

      On November 28, 2017, this Court received and filed a letter from Aaron Lee

Brotherton, which is dated November 20, 2017, asking the Court “to please consider all

the facts and let me prove my innocence.” Included with Brotherton’s letter is his notice

of appeal.

      This Court dismissed Brotherton’s “Petition for Leave to File Out-of-Time Appeal”

on November 22, 2017. The Court therefore construes Brotherton’s letter and notice of

appeal as a motion for rehearing. See TEX. R. APP. P. 49.1. The motion for rehearing is
dismissed by the Court.



                                                PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Chief Justice Gray dissenting with a note)*
Order issued and filed December 20, 2017
Do not publish

*     (I cannot construe a document dated two days before the date of our opinion as a
motion for rehearing. Therefore Chief Justice Gray dissents to the foregoing order of the
Court denying the “motion for rehearing.”)




Brotherton v. State                                                                Page 2